ORDER
The Office of Attorney Ethics having filed a petition -with the Supreme Court pursuant to Rule 1:20 — 3(g) and Rule 1:20-11, recommending that DONALD B. DEVIN of ROCKAWAY, who was admitted to the bar of this State in 1969, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that DONALD B. DEVIN is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that no'petition for reinstatement to practice be submitted unless and until respondent cooperates fully with the Office of Attorney Ethics and provides the Office of Attorney Ethics with all records and information requested to date in its investigation; and it is further
*321ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DONALD B. DEVIN pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of the Court; and it is
ORDERED that DONALD B. DEVIN be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.